The appellant concedes that the evidence was sufficient to warrant the refusal of the general affirmative instruction for the defendant. McMillan v. Aiken et al., 205 Ala. 35,88 So. 135. It now insists that the motion for a new trial should be granted on the weight of the testimony.
We have carefully re-examined the evidence, and are of the opinion that no error was committed by the trial court in overruling the motion for a new trial, under the rule of our decisions. Cobb v. Malone  Collins, 92 Ala. 630, 9 So. 738; Nashville, Chattanooga  St. Louis Ry. Co. v. Crosby, 194 Ala. 338,349-352, 70 So. 7; Standard Oil Co. v. Myers, 232 Ala. 662,169 So. 312; United Ben. Life Ins. Co. v. Dopson, 232 Ala. 625,169 So. 287; and Hopkins v. Harrison, 228 Ala. 180,153 So. 255.
The application for rehearing is overruled.